Citation Nr: 1342760	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  09-40 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had certified active service from January 1999 to January 2002.  He had additional duty with the Missouri Army National Guard from January 2002 to January 2003.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Columbia, South Carolina, Regional Office which, in pertinent part, denied service connection for a bilateral hearing loss disability.  The Veteran subsequently moved to Florida.  In January 2009, the Veteran's claims file was transferred to the St. Petersburg, Florida, Regional Office (RO).  

In March 2011, November 2011, and October 2012, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

In addition to the claim currently on appeal, the Veteran also perfected an appeal for the issues of service connection for a left shoulder disorder, which was also the subject of the Board's previous remands.  During the pendency of this appeal in a March 2013 rating decision, the Appeals Management Center (AMC) granted service connection for a left shoulder disorder and assigned a 10 percent disability evaluation effective December 17, 2007.  As this represents a full grant of benefits sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1. The Veteran does not currently have a right ear hearing loss disability for VA compensation purposes.  

2.  The Veteran's current left ear hearing loss is not related to in-service noise exposure.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in active service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 106, 1101, 1112, 1113, 1131 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Concerns

As noted above, the Board remanded his matter on several occasions.  In March 2011 the Board instructed the AMC to obtain the Veteran's complete service dates, obtain outstanding treatment records, provide the Veteran with an examination, and to readjudicate his claim.  Subsequently, records pertaining to the Veteran's service dates were obtained, he was afforded an audiological examination in May 2011, and his claim was readjudicated in a July 2011 supplemental statement of the case (SSOC).  In November 2011, the Board remanded this matter to have the RO/AMC consider the Veteran's claim based on additional records pertaining to his service dates, obtain outstanding VA treatment records, and re adjudicate the claim.  Thereafter, VA treatment records were associated with the claims folder and the Veteran's claim was readjudicated in an August 2012 SSOC.  Most recently in October 2012, the Board, in relevant part, remanded this matter again to obtain any outstanding VA treatment records and readjudicate the claim.  Thereafter, outstanding VA treatment records were associated with the Veteran's claim and his appeal was readjudicated in a February 2013 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in January 2008, prior to the October 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The January 2008 letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided a VA audiological examination in May 2011.  A review of the VA examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board concludes that the examination report of record is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2013); Barr, 21 Vet. App. at 312. 

The Veteran has declined to present testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met.


Analysis

The Veteran essentially contends that he has a current bilateral hearing loss disability related to acoustic trauma during service.  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2013).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2013).  It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24) , 106, 1110 (West 2002).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013). 

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013). 

Sensorineural hearing loss disability may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  However, this presumption does not apply as discussed below. 

With respect to Hickson element (1), current disability, the relevant evidence of record includes a March 2009 VA treatment record.  The following pure tone thresholds, in decibels, were noted: 



HERTZ


500
1000
2000
3000
4000
RIGHT
15
5
5
10
25
LEFT
15
15
15
30
70

The clinician noted normal hearing with excellent speech recognition, and provided an assessment of bilateral sensorineural hearing loss.  

The Veteran was afforded a VA audiological examination in May 2011, the report of which noted the following pure tone thresholds, in decibels: 



HERTZ


500
1000
2000
3000
4000
RIGHT
10
10
5
5
25
LEFT
10
10
5
20
80

Speech recognition was 100 percent bilaterally.  The examiner noted clinically normal hearing in the right ear, and normal to severe sensorineural hearing loss in the left ear. 

The Board finds that based on the evidence of record that the Veteran does not currently have right ear hearing loss disability for VA compensation purposes.  Despite the March 2009 VA clinician's characterization of bilateral sensorineural hearing loss, none of the evidence of records shows that the Veteran has auditory thresholds of 40 decibels or greater or 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz; or speech recognition scores less than 94 percent in the right ear.  38 C.F.R. § 3.385 (2013).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection for a right hearing loss disability is not warranted. 

The Veteran, as a lay person, is competent to note what he experiences, including decreased hearing acuity.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, in this case, the question as to whether the specific degree of the Veteran's right ear hearing loss meets the criteria for hearing loss for VA compensation purposes is a complex medical question unlike testimony as to his experiencing the symptoms of decreased hearing generally.  Likewise, it is different from a separated shoulder, varicose veins, or flat feet, which are capable of direct lay observation.  See Jandreau, 492 F.3d at 1376 (noting that a lay witness is capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  That is, appropriate expertise is required to determine whether the Veteran's hearing acuity is impaired to the level of a hearing loss disability under VA regulations.  In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render audiological findings.  See 38 C.F.R. § 3.159 (a)(1) (2013) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he experiences, he is not competent to ascertain his level of hearing loss as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more weight to the VA audiological testing results rendered by trained medical professionals.  

As to the left ear, as demonstrated above, the Veteran has a current disability for VA compensation purposes.  Therefore, element (1) is met.  

With respect to element (2), in-service disease or injury, the Board will separately discuss disease and injury. 

As to the service treatment records, the Board notes that the service treatment records are completely silent for any findings of hearing loss:  

The examination report at service enlistment in September revealed the following:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
0
0
0

A July 1999 audiogram revealed as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
-5
0
-10

An October 2001 audiogram revealed as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
5
5
5

Based on the evidence, there is no demonstration of hearing loss during service nor is there evidence of hearing loss within the one year presumptive period after active service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2013).  It is noted that a Veteran is not entitled to the presumption of service connection based on a period of active or inactive duty for training.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  Therefore, Hickson element (2) is not met with respect to disease.

Turning to in-service injury, the Board notes that the Veteran has asserted that he sustained acoustic trauma during service.  He reported military exposure to weapons, artillery, explosive, heavy equipment, diesel motors, and radar/radio noise with hearing protection.  He also indicated that he worked as a medic during his last year of service, was near artillery, and sometimes did not have a chance to insert ear plugs.  The Veteran also recounted an incident when weapons fired inside the barracks and he did not have hearing protection.  The Board notes that the Veteran is competent to give evidence about what he experienced, and acoustic trauma is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Furthermore, his service in the cavalry scout confirms that he was exposed to loud noise in service, and his service audiograms noted that he was routinely exposed to noise.  Therefore, the Veteran was exposed to hazardous noise during service, and Hickson element (2) is satisfied. 

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current left ear hearing loss and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

There are two relevant opinions of record.  The first is from the March 2009 VA clinician, who based on his evaluation of the Veteran, found that it was more than likely as not that a component of the Veteran's hearing loss was due to acoustic trauma during service unless hearing evaluations at that time or after service were available to show that the Veteran's hearing was within normal limits or significantly better at that time.  

On the other hand, based on review of the claims folder in conjunction with evaluation of the Veteran, the May 2011 VA examiner opined that the Veteran's hearing loss was less likely related to or caused by in-service noise exposure.  In support of her opinion, the VA examiner cited to the normal hearing shown at enlistment and separation without significant shifts.  She noted that mild loss was noted at 6000 Hertz for the left ear, which possibly indicated sensory cell damage or an issue of test/re-test reliability.  The examiner further found that because the Veteran's hearing was normal at 500 to 4000 Hertz, and there were no indications of significant noise notches at separation, the Veteran's hearing loss was less likely than not related to in-service noise exposure.  

The Board finds the May 2011 VA examination report to be highly probative, as it was based on a thorough review of the Veteran's medical records as well as review of his claims folders, to specifically include the service treatment records.  The opinion is also supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Furthermore, the opinion was obtained from a licensed medical professional rather than a lay person.  

The Veteran has submitted no competent nexus evidence contrary to the VA opinion.  Moreover, the March 2009 VA clinician's opinion is not at odds with the May 2011 VA examiner's report.  Rather, the March 2009 clinician based his opinion on the Veteran's statements without review of the claims folder.  Indeed, his conclusion was contingent on the Veteran's hearing not being normal at service separation.  However, as the evidence shows that the Veteran's hearing was normal at separation, the May 2011 VA's examiner opinion is consistent with the record of evidence.   

The Board has considered the Veteran's contentions that his current hearing loss was caused by his in-service noise.  In this regard, the Veteran is certainly competent to report that he experienced difficulty hearing, and in fact, the Board has conceded as much as noted herein.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).   However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical opinion such as a link between any current hearing loss and in-service noise exposure where any decreased hearing acuity did not manifest until sometime after service.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the opinion of the competent medical professionals to be the most probative evidence of record as to the relationship between the Veteran's current hearing loss and his military service, and the Board is of the opinion that these opinions ultimately outweigh the Veteran's contentions as to etiology absent continuous symptomatology of decreased hearing acuity.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

To the extent that the Veteran has alleged continuity of hearing loss service, the Board does not find that his assertions are credible.  As discussed above, the service treatment records do not support the Veteran's claim that he first experienced hearing loss disability during service.  In fact, the audiometric findings from the report shortly before separation showed that the Veteran's hearing was within normal limits.  Thus, his assertions as to onset during service with subsequent continuity of hearing loss are not supported by the objective evidence of record.  

In summary, no medical professional has linked the Veteran's current left ear hearing loss to service, and, in fact, there is medical evidence to the contrary.  
Therefore, Hickson element (3), nexus, has not been satisfied, and the claim for service connection for a left ear hearing loss fails on this basis. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 


ORDER

Service connection for a bilateral hearing loss disability is denied.  



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


